1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
8
9                                        )                   No. 2:18-CV-02339 VEB
     ALFREDO VARGAS,                     )
10
                                         )                   ORDER AWARDING EAJA FEES
11         Plaintiff,                    )
12                                       )
           v.                            )
13                                       )
14   ANDREW SAUL, Commissioner of Social )
     Security, 1                         )
15
                                         )
16         Defendant.
17
18          Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),

19          IT IS HEREBY
20          ORDERED that EAJA fees are awarded in the amount of ONE THOUSAND
21   SEVEN HUNDRED SEVENTY-FIVE DOLLARS AND 00/100 ($1,775.00) subject to
22   the terms of the Stipulation.
23
24          DATE: July 8, 2019           /s/Victor E. Bianchini
25                                       VICTOR E. BIANCHINI
                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
     1On June 17, 2019, Andrew M. Saul took office as Social Security Commissioner. The Clerk of the
     Court is directed to substitute Commissioner Saul as the named defendant in this matter pursuant to
     Rule 25(d)(1) of the Federal Rules of Civil Procedure.
                                                      -1-
